Exhibit 99.1 Table of 2008 Target Performance Share Unit Awards Issued to Named Executive Officers Named Executive Officers 2008 Performance Share Unit Awards at Target (#) G.L. Rainwater, Chairman, President and Chief Executive Officer, Ameren 66,484 W.L. Baxter, Executive Vice President and Chief Financial Officer, Ameren 22,348 T.R. Voss, Executive Vice President and Chief Operating Officer, Ameren 19,300 S.R. Sullivan, Senior Vice President, General Counsel and Secretary, Ameren 16,862 C. D. Naslund, Senior Vice President and Chief Nuclear Officer, Union Electric Company 10,384
